 

THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAWS. THIS NOTE AND THE SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO AMERICAN
REBEL HOLDINGS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

CONVERTIBLE TERM NOTE

 

Issuance Date: October 2, 2018

 

Principal Amount: $50,000

 

FOR VALUE RECEIVED, AMERICAN REBEL HOLDINGS, INC., a Nevada corporation (the
“Borrower”), hereby promises to pay to Jason Zawada (the “Holder”) or its
registered assigns or successors in interest, on order, the sum of Fifty
Thousand Dollars (the “Principal Amount”) together with any accrued and unpaid
interest hereon, on the six month anniversary of the date of this Note (the
“Maturity Date”) if not sooner paid.

 

The following terms shall apply to this Note:

 

1. Interest Rate. Interest payable on this Note shall accrue on the Issuance
Date and shall be computed on the basis of a 365-day year and actual days
elapsed at a rate per annum (the “Interest Rate”) equal to twelve percent (12%)
per annum. Interest on the Principal Amount shall be payable in full on the
Maturity Date, whether by acceleration or otherwise. Interest shall be payable
in shares of restricted Common Stock (“Interest Shares”) in a number of fully
paid and nonassessable shares (provided, that if the issuance would result in
the issuance of a fraction of a share of Common Stock, the Borrower shall round
such fraction of a share of Common Stock up to the nearest whole share) of
Common Stock equal to the quotient of (a) the amount of Interest payable less
any cash Interest paid and (b) fifty cents ($0.50). When Interest Shares are
paid, then the Borrower shall issue and deliver, to the address set forth
herein, a certificate, registered in the name of the Holder or its designee, for
the number of Interest Shares to which the Holder shall be entitled. The
Borrower shall pay any and all taxes that may be payable with respect to the
issuance and delivery of Interest Shares; provided that the Borrower shall not
be required to pay any tax that may be payable in respect of any issuance of
Interest Shares to any Person other than the Holder or with respect to any
income tax due by the Holder with respect to such Interest Shares. In the event
of the redemption or conversion of all or any portion of the Principal Amount,
accrued interest on the amount so redeemed or converted shall be paid (through
the issuance of Interest Shares) on the date of redemption or conversion, as the
case may be.

 

2. Payment of Principal Amount. The Borrower shall pay the Holder the entire
Principal Amount of this Note, if not earlier converted or redeemed, on the
Maturity Date in one lump sum payment.

 

3. Borrower Redemption of Principal Amount. The Borrower will have the option of
prepaying the outstanding Principal Amount (“Optional Amortizing Redemption”),
in whole or in part, by paying to the Holder a sum of money equal to one hundred
percent (100%) of the Principal Amount to be redeemed, together with accrued but
unpaid Interest thereon and any and all other sums due, accrued or payable to
the Holder arising under this Note (the “Redemption Amount”) on the Redemption
Payment Date (as defined below). The Borrower shall deliver to the Holder a
notice of redemption (the “Notice of Redemption”) specifying the date for such
Optional Redemption (the “Redemption Payment Date”), which date shall be not
less than seven (7) business days after the date of the Notice of Redemption
(the “Redemption Period”). On the Redemption Payment Date, the Redemption Amount
shall be paid in good funds to the Holder. In the event the Borrower fails to
pay the Redemption Amount on the Redemption Payment Date as set forth herein,
then such Notice of Redemption will be null and void.

 

4. Holder Demand for Redemption of Principal Amount. At any time following the
Borrower’s receipt of Three Million Dollars ($3,000,000) in equity financing
(exclusive of this Note and any other convertible notes issued by the Borrower
up to $1 million in total proceeds), the Holder shall have the option of
requiring the Borrower to prepay the outstanding Principal Amount, in whole or
in part (in increments of not less than $50,000), by paying to the Holder a sum
of money equal to one hundred percent (100%) of the Principal Amount to be
redeemed, together with accrued but unpaid Interest thereon and any and all
other sums due, accrued or payable to the Holder arising under this Note (the
“Demand Redemption Amount”) on the Redemption Payment Date (as defined below).
The Borrower shall deliver to the Holder a notice of demand redemption (the
“Demand Notice of Redemption”) specifying the date for such Demand Redemption
(the “Demand Redemption Payment Date”), which date shall be not less than thirty
(30) business days after the date of the Demand Notice of Redemption (the
“Demand Redemption Period”). On the Demand Redemption Payment Date, the Demand
Redemption Amount shall be paid in good funds to the Holder. In the event the
Borrower fails to pay the Demand Redemption Amount on the Demand Redemption
Payment Date as set forth herein, then the full amount of this Note shall be in
default and immediately due and payable by Borrower.

--------------------------------------------------------------------------------



 

 

5. Conversion of Note.

 

(a) Conversion; Conversion Price; Valuation Event. This Note may be converted,
either in whole or in part, up to the full Principal Amount and accrued Interest
hereof (the “Conversion Amount”) into shares of Common Stock (calculated as to
each such conversion to the nearest whole share)(the “Shares”), at any time
(subject to Section 5(b) below) and from time to time on any business day,
subject to compliance with this Section 5. The number of Shares into which this
Note may be converted is equal to the dollar amount of the Principal Amount
being converted divided by the Conversion Price. The “Conversion Price” shall be
fifty cents ($0.50). The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to this Agreement shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the “Conversion Rate”).

 

(i)In the event that the Borrower shall at any time after the date of this Note
and prior to its conversion or Maturity: (i) declare a dividend or make a
distribution on the outstanding Common Stock payable in shares of its capital
stock, (ii) subdivide the outstanding Common Stock into a greater number of
shares of Common Stock, (iii) combine the outstanding Common Stock into a
smaller number of shares, or (iv) issue any shares of its capital stock by
reclassification of the Common Stock (including any such reclassification in
connection with a consolidation or merger in which the Borrower is the
continuing corporation), then, in each case, the Conversion Price in effect at
the time of the record date for the determination of stockholders entitled to
receive such dividend or distribution or of the effective date of such
subdivision, combination, or reclassification shall be adjusted so that it shall
equal the price determined by multiplying such Conversion Price by a fraction,
the numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such action, and the denominator of which shall be the
number of shares of Common Stock outstanding after giving effect to such action.
Such adjustment shall be made successively whenever any event listed above shall
occur and shall become effective at the close of business on such record date or
at the close of business on the date immediately preceding such effective date,
as applicable. All calculations under this Section 5 shall be made to the
nearest cent or to the nearest one-hundredth of a Share, as the case may be. No
adjustment in the Conversion Price shall be required if such adjustment is less
than $0.01; provided, however, that any adjustments which by reason of this
Section 5 are not required to be made shall be carried forward and taken into
account in any subsequent adjustment. 

 

(ii)In case of any reclassification or change of the shares of Common Stock
issuable upon conversion of this Note (other than a change in par value or from
a specified par value to no par value, or as a result of a subdivision or
combination, but including any change in the shares into two or more classes or
series of shares), or in case of any consolidation or merger of another
corporation into the Borrower in which the Borrower is the continuing
corporation and in which there is a reclassification or change (including a
change to the right to receive cash or other property) of the shares of Common
Stock (other than a change in par value, or from no par value to a specified par
value, or as a result of a subdivision or combination, but including any change
in the shares into two or more classes or series of shares), the Holder of this
Note shall have the right thereafter to receive upon conversion of this Note
solely the kind and amount of shares of stock and other securities, property,
cash, or any combination thereof receivable upon such reclassification, change,
consolidation, or merger. Thereafter, appropriate provision shall be made for
adjustments which shall be as nearly equivalent as practicable to the
adjustments set forth herein. The above provisions shall similarly apply to
successive reclassifications and changes of shares of Common Stock and to
successive consolidations, mergers, sales, leases, or conveyances. 

 

(b) Voluntary Conversion. Beginning on the 181st day following the issuance date
of this Note, the Holder shall have the right, but not the obligation, to
convert all or any portion of the then aggregate outstanding Principal Amount of
this Note, together with interest due hereon, into Shares, subject to the terms
and conditions set forth herein. The Shares to be issued upon such conversion
are herein referred to as the “Conversion Shares.”

 

(i) In the event that the Holder elects to convert any amounts outstanding under
this Note into Shares, the Holder shall give thirty (30) days notice of such
election by delivering an executed and completed notice of conversion (a “Notice
of Conversion”) to the Borrower, which Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount and accrued interest
being converted. On each Conversion Date (as hereinafter defined) and in
accordance with its Notice of Conversion, the Holder shall make the appropriate
reduction to the Principal Amount and accrued interest as entered in its
records. The later of (A) the date specified by Holder in the Notice of
Conversion, or (B) the 31st day following the date on which a Notice of
Conversion is delivered or faxed to the Borrower in accordance with the
provisions hereof, shall be deemed a “Conversion Date”. A form of Notice of
Conversion to be employed by the Holder is annexed hereto as Exhibit A.  

--------------------------------------------------------------------------------



 

 

(ii) Pursuant to the terms of a Notice of Conversion, the Borrower shall deliver
to the Holder a certificate representing the Conversion Shares within three (3)
business days after the expiration of the period set forth in Section 5(b)(iii)
below (the “Delivery Date”). In the case of the exercise of the conversion
rights set forth herein the conversion privilege shall be deemed to have been
exercised and the Conversion Shares issuable upon such conversion shall be
deemed to have been issued upon the Conversion Date (which date shall not be
less than 30 days from the Notice of Conversion). On the date of conversion, the
Holder shall be treated for all purposes as the record holder of such Shares,
unless the Holder provides the Borrower written instructions to the contrary. 

 

(iii)Upon the receipt of a Conversion Notice from Holder, the Borrower shall
have fifteen (15) business days to redeem the Principal Amount and accrued
Interest specified in the Conversion Notice. If upon expiration of the period
specified above, the Borrower does not redeem the amount specified in the
Conversion Notice, the Borrower shall deliver the Shares to the Holder as
specified herein. 

 

(c) Forced Conversion. If the arithmetic average price of the Common Stock
during the five consecutive Trading Day period ending and including the
applicable Forced Conversion Notice Date (as defined below) has been at or above
$1.00 per share (as adjusted for stock splits, stock dividends recapitalizations
and similar events), then the Borrower shall have the right to require the
Holder to convert all, or any part, of this Note for Shares in accordance with
this Section 5(c) and the mechanics set forth in this Section 5 (the “Forced
Conversion”) on the Forced Conversion Date (as defined below). The Borrower may
exercise its right to require a Forced Conversion by delivering a written notice
thereof by facsimile or overnight courier to Holder (the “Forced Conversion
Notice” and the date the Holder received such notice is referred to as the
“Forced Conversion Notice Date”). The Forced Conversion Notice shall (x) state
the date on which the Forced Conversion shall occur (the “Forced Conversion
Date”) which date shall not be less than five (5) days nor more than twenty (20)
days following the Forced Conversion Notice Date, and (y) state the aggregate
Conversion Amount of this Note which is being converted in such Forced
Conversion from the Holder pursuant to this Section 5(c) on the Forced
Conversion Date. At any time prior to the Forced Conversion Date, the Conversion
Amount subject to such Forced Conversion may be converted, in whole or in part,
by the Holder into Common Shares pursuant to Section 5(b). All such Conversion
Amounts converted by the Holder after the Forced Conversion Notice Date shall
reduce the Conversion Amount of this Note required to be converted on the Forced
Conversion Date. In the event the average closing price of the Common Stock for
the five (5) Trading Days immediately preceding, but not including, the Maturity
Date is equal to or greater than $1.00 (subject to adjustment for stock splits,
dividends, etc.), then on the Maturity Date, Holder must convert all remaining
Principal due under this Note.

 

For purposes of this Note, “Trading Day(s)” means any day on which the Common
Stock is traded on the Over-the-Counter Quotation Bureau (OTC:QB), or, if the
Principal Market is not the principal trading market for the Common Stock, then
on the principal securities exchange or securities market on which the Common
Stock is then traded; provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade on such exchange or market for less
than 4.5 hours or any day that the Common Stock is suspended from trading.

 

(d) Fractional Shares. No fractional shares of Common Stock or scrip
representing fractional shares of Common Stock shall be delivered upon
conversion of this Note. Instead of any fractional shares of Common Stock which
otherwise would be delivered upon conversion of this Note, the Company shall
round up the number of Shares delivered to Holder to the nearest whole Share.

 

(e) Surrender of Notes. Upon any redemption or conversion of the entire
remaining Principal amount under this Note, the Holder shall either deliver this
Note by hand to the Borrower at its principal executive offices or surrender the
same to the Borrower at such address by nationally recognized overnight courier.

 

(f) Piggy-Back Registration. If, at any time during the term of this Note, the
Borrower shall determine to prepare and file with the Securities and Exchange
Commission (“SEC”) a registration statement relating to an offering for its own
account or the account of others under the Securities Exchange Act of 1933, as
amended (“Securities Act”) of any of its equity securities, other than on Form
S-4 or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the Borrower’s stock option or other employee benefit plans,
then the Borrower shall deliver to the Holder a written notice of such
determination and, if within fifteen (15) days after the date of the delivery of
such notice, Holder shall so request in writing, the Borrower shall include in
such registration statement all or any part of any Shares such Holder requests
to be registered; provided, however, that the Borrower shall not be required to
register any Shares pursuant to this Section 5(f) that are eligible for resale
without volume or manner of sale restrictions pursuant to Rule 144 promulgated
by the SEC pursuant to the Securities Act or that are the subject of a then
effective registration statement.

--------------------------------------------------------------------------------



 

 

6. Issuance of Replacement Note. Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued Interest which shall
not have been converted or paid.

 

7. Warrant. The Borrower shall issue the Holder a three-year warrant to purchase
50,000 shares of common stock at $1.00 per share, as further described and
subject to the terms and conditions of the Warrant Agreement attached hereto as
Exhibit B.

 

8. Events of Default. Upon the occurrence and continuance of an Event of Default
beyond any applicable grace period, the Holder may make all sums of Principal,
Interest and other fees then remaining unpaid hereon and all other amounts
payable hereunder immediately due and payable. In the event of such an
acceleration, the amount due and owing to the Holder shall be 100% of the
outstanding Principal amount of the Note (plus accrued and unpaid Interest and
fees, if any) (the “Default Payment”). The Default Payment shall be first
applied to accrued and unpaid Interest due on the Note and then to outstanding
Principal balance of the Note.

 

The occurrence of any of the following events is an “Event of Default”:

 

(i) Failure to Pay Principal, Interest or other Fees. The Borrower fails to pay
when due any installment of Principal or Interest hereon in accordance herewith,
and such failure shall continue for a period of thirty (30) days following the
date upon which any such payment was due. 

 

(ii)Receiver or Trustee. The Borrower shall make an assignment for the benefit
of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business; or such a
receiver or trustee shall otherwise be appointed. 

 

(iii)Judgments. Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or its property or other assets for more
than $1,000,000, and shall remain unvacated, unbonded or unstayed for a period
of thirty (30) days. 

 

(iv)Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Borrower. 

 

9. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

10. Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, if not, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the Borrower at:
American Rebel Holdings, Inc., 718 Thompson Lane, Suite 108-199, Nashville, TN,
37204, facsimile number (312) 589-6765 and to the Holder at the address and
facsimile number set forth on the signature page of this Note, or at such other
address as the Borrower or the Holder may designate by ten (10) days advance
written notice to the other parties hereto.

 

11. Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument issued hereunder, as it may be amended or supplemented.

 

12. Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may not be assigned by the Borrower without the
consent of the Holder.

 

13. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the State of Nevada. Both
parties agree to submit to the jurisdiction of such courts. The prevailing party
shall be entitled to recover from the other party its reasonable attorney’s fees
and costs. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or unenforceability of any other

--------------------------------------------------------------------------------



provision of this Note. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Borrower in any other jurisdiction to collect on the Borrower’s obligations to
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court in favor of the Holder.

 

14. Construction. Each party acknowledges that its legal counsel participated in
the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

[SIGNATURE PAGE TO FOLLOW]

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 2nd day of October, 2018.

 

AMERICAN REBEL HOLDINGS, INC.

 

 

 

By:

/s/Charles A. Ross, Jr.

 

Charles A. Ross, Jr., CEO/President

 

 

HOLDER:

 

 

 

By:

/s/ Jason Zawada

 

Jason Zawada

 

 

Address:

 

 

 

 

 

Facsimile Number:

 

 

--------------------------------------------------------------------------------



 

 

EXHIBIT A

NOTICE OF CONVERSION

(To be executed by the Holder in order to convert all or part of the Note into
Shares)

 

 

 

 

The Undersigned hereby converts $_________ of the principal due on
_____________________ under the Convertible Term Note issued by American Rebel
Holdings, Inc. dated ____________________________ delivery of Shares in American
Rebel Holdings, Inc. on and subject to the conditions set forth in the Note.

 

1.

Date of Notice

 

 

 

 

 

 

2.

Date of Conversion:

 

(must be at least 31 days from Date of Notice)

 

 

 

 

3.

Conversion Amount

 

 

 

 

 

 

4.

Conversion Price

 

 

 

 

 

 

5.

Shares To Be Delivered:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------



 

 

EXHIBIT B

WARRANT

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH
SECURITIES, OR DELIVERY OF AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES THAT SUCH OFFER, SALE
OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE SECURITIES ACT,
OR UNLESS SOLD IN FULL COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT.

 

AMERICAN REBEL HOLDINGS, INC.

COMMON STOCK WARRANT

 

No.

 

Date of Issuance:

 

 

FOR VALUE RECEIVED, American Rebel Holdings, Inc., a Nevada corporation (the
“Company”), hereby grants to _______________________ (“Holder”), as of the Date
of Issuance indicated above. The amount and kind of securities obtainable
pursuant to the rights granted hereunder and the exercise price for such
securities are subject to adjustment pursuant to the provisions contained in
this Warrant.

 

This Warrant is subject to the following provisions:

 

1. Exercise of Warrant.

 

1.1 Purchase of Shares. Subject to the terms and conditions hereinafter set
forth, Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify Holder
in writing), to purchase from the Company up to
_____________________________________________ shares of the Company’s restricted
Common Stock (the “Warrant Shares”) for $1.00 per share (the “Exercise Price”).

 

1.2 Exercise Period. Holder may exercise this Warrant for a period (“Exercise
Period”) commencing on the date hereof and terminating on the three year
anniversary from the date of issuance set forth above.

 

1.3Exercise Procedure.

 

(a) This Warrant shall be deemed to have been exercised at such time when the
Company has received all of the following items (the “Exercise Time”):

 

ia completed Exercise Notice, as described in Section 1.5, executed by Holder
exercising all or part of the purchase rights represented by this Warrant; 

 

iithis Warrant; and 

 

iiipayment to the Company of an amount equal to the Exercise Price multiplied by
the number of Warrant Shares being purchased, at the election of Holder, by wire
transfer or certified check payable to the order of the Company, except in cases
where the Holder indicates in the Exercise Notice that it intends to exercise
this Warrant in the manner specified in Section 1.4. The person or persons in
whose name(s) any certificate(s) representing Warrant Shares shall be issuable,
upon exercise of this Warrant, shall be deemed to have become the holders(s) of
record of, and shall be treated for all purposes as the record holder(s) of, the
Warrant Shares represented. 

 

(b) Certificates for Warrant Shares purchased upon exercise of this Warrant
shall be delivered by the Company to Holder as soon as practicable after the
date of the Exercise Time. Unless this Warrant has expired or all of the
purchase rights represented hereby have been exercised, the Company shall
prepare a new Warrant, substantially identical hereto, representing the rights
formerly represented by this Warrant which have not expired or been exercised
and shall as soon as practicable deliver such new Warrant to the person
designated for delivery in the Exercise Notice.

--------------------------------------------------------------------------------



 

 

(c) The Warrant Shares issuable upon the exercise of this Warrant shall be
deemed to have been issued to Holder at the Exercise Time, and Holder shall be
deemed for all purposes to have become the record holder of such Common Stock at
the Exercise Time.

 

(d) The issuance of certificates for Warrant Shares upon exercise of this
Warrant shall be made without charge to Holder for any issuance tax in respect
thereof or other cost incurred by the Company in connection with such exercise
and the related issuance of Warrant Shares (other than any transfer taxes
resulting from the issuance of Warrant Shares to any person other than Holder).

 

(e) The Company shall not close its books against the transfer of this Warrant
or of any Warrant Shares issued or issuable upon the exercise of this Warrant in
any manner which interferes with the timely exercise of this Warrant.

 

(f) During the Exercise Period, the Company shall reserve and keep available out
of its authorized but unissued Common Stock such number of Warrant Shares
issuable upon the full exercise of this Warrant. All Warrant Shares which are so
issuable shall, when issued and upon the payment of the applicable Exercise
Price, be duly and validly issued, fully paid and nonassessable and free from
all taxes, liens and charges and not subject to the pre-emptive rights of any
holder of Common Stock or any other class or series of stock of the Company.
During the Exercise Period, the Company shall not take any action which would
cause the number of authorized but unissued Common Stock to be less than the
number of such shares required to be reserved hereunder for issuance upon
exercise of this Warrant.

 

1.4 Cashless Exercise. Notwithstanding the provisions of Section 1.3(a)(iii)
requiring payment by wire transfer or check, the Company agrees that, unless
otherwise prohibited by law, Holder shall have the right at any time and from
time to time to exercise this Warrant in full or in part on a cashless basis,
computed using the following formula:

 

X =

Y (A-B)

 

A

Where:

 

X = The number of Warrant Shares to be issued to the Holder pursuant to this
cashless exercise;

 

Y = The number of Warrant Shares in respect of which the net issue election is
made;

 

A = The Fair Market Value (as defined below) of one Warrant Share at the time
the cashless exercise election is made; and

 

B = The Exercise Price (as adjusted to the date of the cashless exercise).

 

The term “Fair Market Value” shall mean (A) if the class of Warrant Shares is
exchange-traded, the closing sale or last sale price per share of the class of
Warrant Shares, (B) if the class of Warrant Shares is regularly traded in any
over-the-counter market, the average of the bid and asked prices per share of
the class of Warrant Shares, and (C) if the class of Warrant Shares is not
traded as described in clause (A) or (B), the per share fair market value of the
class of Warrant Shares as determined in good faith by the Company’s Board of
Directors. Fair Market Value as of a given date with respect to clauses (A) and
(B) shall be determined as of the close of business on the day prior to the date
of determination, or if no trading in the class of Warrant Shares takes place on
such date, on the next preceding trading day on which there has been such
trading.

 

1.5 “Easy Sale” Exercise. In lieu of the payment methods set forth above, when
permitted by law and applicable regulations, the Holder may pay the Exercise
Price through a “same day sale” commitment from the Holder (and if applicable a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”)), whereby the Holder irrevocably elects to exercise this Warrant
and to sell at least that number of Warrant Shares so purchased to pay for the
Exercise Price (and up to all of the Warrant Shares so purchased) and the Holder
(or, if applicable, the FINRA Dealer) commits upon sale (or, in the case of the
FINRA Dealer, upon receipt) of such Warrant Shares to forward the Exercise Price
directly to the Company, with any sale proceeds in excess of the Exercise Price
being for the benefit of the Holder.

 

1.6 Exercise Notice. Upon any exercise of this Warrant, Holder shall deliver to
the Company an Exercise Notice in substantially the form set forth in Exhibit A
hereto.

 

1.7 No Fractional Shares. If a fractional share of Warrant Shares would, but for
the provisions of this Section 1.7, be issuable upon exercise of the rights
represented by this Warrant, the Company shall round up the number of shares
delivered to Holder to the nearest whole share.

--------------------------------------------------------------------------------



 

 

2. Adjustments to Warrant Shares.

 

2.1 Capital Reorganizations and Other Reclassifications. In case of any capital
reorganization of the Company, or of any reclassification of the Common Stock,
or in case of the consolidation of the Company with, or the merger of the
Company with, or merger of the Company into, any other corporation (other than a
consolidation or merger which does not result in any reclassification or change
of the outstanding Common Stock) or of the sale of the properties and assets of
the Company as, or substantially as, an entirety to any other corporation or
entity, this Warrant shall, after such capital reorganization, reclassification
of the Common Stock, consolidation, merger, or sale, be exercisable, upon the
terms and conditions specified in this Warrant, for the kind, amount and number
of shares or other securities, assets, or cash to which a holder of the number
of Common Stock purchasable (at the time of such capital reorganization,
reclassification of the Common Stock, consolidation, merger or sale) upon
exercise of such Warrant would have been entitled to receive upon such capital
reorganization, reclassification of the Common Stock, consolidation, merger, or
sale; and in any such case, if necessary, the provisions set forth in this
Section 2 with respect to the rights and interests thereafter of Holder shall be
appropriately adjusted so as to be applicable, as nearly equivalent as possible,
to any shares or other securities, assets, or cash thereafter deliverable on the
exercise of this Warrant. The Company shall not effect any such consolidation,
merger, or sale, unless prior to or simultaneously with the consummation thereof
the successor corporation or entity (if other than the Company) resulting from
such consolidation or merger or the corporation or entity purchasing such assets
or other appropriate corporation or entity shall assume, by written instrument,
the obligation to deliver to Holder such shares, securities, assets, or cash as,
in accordance with the foregoing provisions, such holders may be entitled to
purchase and other obligations hereunder.

 

2.2 Notice of Record Date, etc. In the event the Company shall propose to take
any action of the types requiring an adjustment pursuant to this Section 2 or a
dissolution, liquidation or winding up of the Company shall be proposed, the
Company shall give notice to Holder as provided in Section 8, which notice shall
specify the record date, if any, with respect to any such action and the date on
which such action is to take place. Such notice shall also set forth such facts
with respect thereto as shall be reasonably necessary to indicate the effect of
such action (to the extent such effect may be known at the date of such notice)
on the Exercise Price and the number, kind or class of shares or other
securities or property which shall be deliverable or purchasable upon the
occurrence of such action or deliverable upon the exercise of the Warrants. In
the case of any action which will require the fixing of a record date, unless
otherwise provided in this Warrant, such notice shall be given at least twenty
(20) days prior to the date so fixed, and in case of all other action, such
notice shall be given at least thirty (30) days prior to the taking of such
proposed action.

 

3. Call of the Warrants by the Company.

 

(a) The Company shall have the right to call any or all of the Warrants, in the
event that the closing price for the Company’s shares of Common Stock on any
five consecutive trading days has been in excess of 200% of the then effective
Exercise Price (i.e. $2.00 per share). As used herein, “trading day” means a day
on which the shares of Common Stock are traded on the national securities
exchange on which the shares of Common Stock are then listed or quoted, or
(b) if the shares of Common Stock are not listed on a national securities
exchange, a day on which the shares of Common Stock are traded in the
over-the-counter market, as reported by the National Quotation Bureau, Inc., or
an equivalent generally accepted reporting service (OTC:QB); provided, however,
that in the event that the shares of Common Stock are not listed or quoted as
set forth in (a) or (b) hereof, then trading day shall mean any calendar day
that is not a Saturday, Sunday or federal holiday. Upon any such call, the
Warrants will be exercisable for ten (10) days from the call date.

 

(b) Notice of the call shall be mailed and deemed received five (5) days after
mailing date (the “Call Date”) and shall be given to the Warrant Agent and the
Holder in accordance with the provisions hereof.

 

(c) The closing price for each day shall be the closing price on such day on the
principal national securities exchange on which the shares are listed or
admitted to trading, or if they are not listed or admitted to trading on any
national securities exchange, but are traded in the over-the-counter market, the
closing price for the Common Stock as set forth on the OTC Markets Website
(www.otcmarkets.com), or other quotation service selected from time to time by
the Company for that purpose

 

4. No Voting Rights. This Warrant shall not entitle Holder to any voting rights
or other rights as a stockholder of the Company.

 

5. Transfer of Warrant. The securities represented hereby and the Warrant Shares
issuable upon exercise hereof have not been registered under the Securities Act
and may not be offered, sold or otherwise transferred, pledged or hypothecated
in the absence of a registration statement in effect with respect to such
securities, or delivery of an opinion of counsel in form and substance
satisfactory to the Company that such offer or sale or transfer, pledge or
hypothecation is in compliance with the Securities Act, or unless sold in full
compliance with Rule 144 under the Securities Act.

--------------------------------------------------------------------------------



 

 

6. Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows:

 

(a)This Warrant has been duly authorized and executed by the Company and is a
valid and binding obligation of the Company enforceable in accordance with its
terms; and 

 

(b)The Warrant Shares, when issued in accordance with the terms hereof, will be
validly issued, fully paid and nonassessable. 

 

7. Representations and Warranties by Holder. Holder represents and warrants to
the Company as follows:

 

(a)This Warrant is being acquired for its own account, for investment and not
with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act. Upon exercise of this
Warrant, Holder shall, if so requested by the Company, confirm in writing, in a
form reasonably satisfactory to the Company, that the Warrant Shares issuable
upon exercise of this Warrant are being acquired for investment and not with a
view toward distribution or resale; 

 

(b)Holder understands that this Warrant and the Warrant Shares have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act pursuant to Section 4(a)(2) thereof and that this Warrant and the
Warrant Shares may be resold without registration under the Securities Act only
in certain limited circumstances; 

 

(c)Holder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the purchase of this
Warrant and the Warrant Shares purchasable pursuant to the terms of this Warrant
and of protecting its interest in connection therewith; 

 

(d)Holder is able to bear the economic risk of the purchase of the Warrant
Shares pursuant to the terms of this Warrant; and  

 

(e)Holder is an accredited investor within the meaning of Regulation D
promulgated under the Securities Act. 

 

8. Replacement. Upon receipt of evidence reasonably satisfactory to the Company
(an affidavit of Holder shall be satisfactory) of the ownership and the loss,
theft, destruction or mutilation of this Warrant, and in the case of any such
loss, theft or destruction, upon receipt of indemnity reasonably satisfactory to
the Company or, in the case of any such mutilation upon surrender of such
Warrant, the Company shall execute and deliver in lieu of such Warrant a new
Warrant of like kind representing the same rights represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate.

 

9. Notices. Except as otherwise expressly provided herein, all notices and
deliveries referred to in this Warrant shall be in writing and shall be
delivered personally, sent by reputable overnight courier service (charges
prepaid) or sent by registered or certified mail, return receipt requested,
postage prepaid and shall be deemed to have been given when so delivered (or
when received, if delivered by any other method) if sent (i) to the Company, at
its principal executive offices and (ii) to Holder, at Holder’s address as it
appears in the records of the Company.

 

10. Amendment and Waiver. The provisions of this Warrant contain the entire
understanding between the parties hereto with respect to the subject matter
hereof and may be amended and waived only if such amendment or waiver is set
forth in writing executed by the Company and the Holder.

 

11. Descriptive Headings; Governing Law. The descriptive headings of the several
Sections of this Warrant are inserted for convenience only and do not constitute
a part of this Warrant. This Warrant shall be construed in accordance with the
laws of the State of Nevada applicable to contracts made and performed within
such State, without regard to principles of conflicts of law.

 

12. Benefits of Agreement; Successors. This Warrant shall be binding and inure
to the benefit of the parties and their respective successors and assigns
hereunder; provided that this Warrant may be assigned by Holder only in
compliance with the conditions specified in and in accordance with all of the
terms of this Warrant. This Warrant does not create and shall not be construed
as creating any rights enforceable by any other person or corporation.

 

13. Severability. If any provision of this Warrant shall be held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions of this Warrant.

--------------------------------------------------------------------------------



 

14. Piggy-Back Registration. If, at any time during the Exercise Period, the
Company shall determine to prepare and file with the Securities and Exchange
Commission (“SEC”) a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to the Holder a
written notice of such determination and, if within fifteen (15) days after the
date of the delivery of such notice, Holder shall so request in writing, the
Company shall include in such registration statement all or any part of any
Shares such Holder requests to be registered; provided, however, that the
Company shall not be required to register any Shares pursuant to this Section
5(f) that are eligible for resale without volume or manner of sale restrictions
pursuant to Rule 144 promulgated by the SEC pursuant to the Securities Act or
that are the subject of a then effective registration statement.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officers and to be dated the Date of Issuance
hereof.

 

AMERICAN REBELHOLDINGS, INC.

 

 

 

By:

/s/Charles A. Ross, Jr.

 

Charles A. Ross, Jr., CEO/President

--------------------------------------------------------------------------------



 

 

EXHIBIT A

EXERCISE NOTICE

AMERICAN REBEL HOLDINGS, INC.

 

Attention: Chief Executive Officer

 

The undersigned hereby elects to purchase, pursuant to the provisions of the
Common Stock Warrant issued by American Rebel Holdings, Inc. and held by the
undersigned, the original of which is attached hereto, and (check the applicable
box):

 

[  ] Tenders herewith payment of the exercise price in full in the form of cash
or check in the amount of $____________ for _________ of such securities.

 

[  ] Elects the Net Issue Exercise option pursuant to Section 1.4 of the
Warrant, and accordingly requests delivery of a net of ______________ of such
securities, according to the following calculation:

 

X =

Y (A-B)

(   )=

(   ) [(   ) – (   )]

 

A

 

(   )

 

Where X = the number of shares of Common Stock to be issued to Holder.

 

Y = the number of shares of Common Stock purchasable under the amount of the
Warrant being exchanged (as adjusted to the date of such calculation).

 

A = the Fair Market Value of one share of the Company’s Common Stock.

 

B = Exercise Price (as adjusted to the date of such calculation).

 

[  ] Elects the Easy Sale Exercise option pursuant to Section 1.5 of the
Warrant, and accordingly requests delivery of a net of ______________ of such
securities.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for its own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 

HOLDER:

 

Name in which shares should be registered:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

Address:

 

 

 

 

 

 

 

 